ON RULE BY DEFENDANTS TO TAX COSTS.
CARVER, J.
Defendants in the above entitled and numbered cause took a rule on plaintiff to tax as costs the suit the fees of one W. E. Martin amounting to $50.00.
From a judgment rendered in their favor against plaintiff, taxing said amount as costs, plaintiff appeals.
Defendants (plaintiff-in-rule) moved to dismiss the appeal on the ground that the •amount in dispute is less than the lower -limit of this court’s jurisdiction, and also because the record contains no evidence or statement of facts; and they also ask for 20% on the amount of the judgment as damages for frivolous appeal.
No appeal was taken in the main suit.
*759The motion to dismiss is well founded on hoth grounds. .
See State, ex rel. Mut. Bldg. & H. Assn. vs. Judges, 106 La. 241, 30 South. 697.
As to the claim for damages for frivolous appeal, it was held in the cases of Allen vs. Arnouil, 18 La. 437, and New Orleans Imp., etc., Co., vs. Walker, 1 La. Ann. 180, that damages could not be allowed where dismissal is claimed.
The appeal is therefore dismissed, but without damages.